Exhibit 99.1 Delta:Building a Better Airline J.P. Morgan Aviation, Transportation & Defense Conference March 22, 2011 1 1 Safe Harbor This presentation contains various projections and other forward-looking statements which represent Delta’s estimates or expectations regarding future events.All forward-looking statements involve a number of assumptions, risks and uncertainties, many of which are beyond Delta’s control, that could cause the actual results to differ materially from the projected results.Factors which could cause such differences include, without limitation, business, economic, competitive, industry, regulatory, market and financial uncertainties and contingencies, as well as the “Risk Factors” discussed in Delta’s Form 10-K for the year ended December 31, 2010.Caution should be taken not to place undue reliance on Delta’s forward-looking statements, which represent Delta’s views only as of the date of this presentation, and which Delta has no current intention to update. In this presentation, we will discuss certain non-GAAP financial measures.You can find the reconciliations of those measures to comparable GAAP measures on our website at delta.com. 2 2 Delta:Building a Better Airline Higher revenues plus solid cost performance drove $2.5 billion year-over-year improvement in profitability for 2010 Strong free cash flow generation Solid financial foundation and low cost structure, coupled with improved risk profile, positions Delta to effectively address impact of high fuel prices and events in Japan A successful 2010 Despite recent run-up in fuel prices, strong operating cash flows with limited capital requirements allow for sustainable free cash flow generation Positioned to succeed in the long-term 3 3 2010 Results Show Delta’s Solid Foundation…. 2010 Operating Income ($M) Note:All results exclude special items. Delta’s industry-leading results are among the best in its history In 2010, Delta: •Improved pre-tax income by more than $2.5 billion over 2009 •Generated a 10% return on invested capital •Increased unit revenues by 13% •Maintained consolidated ex-fuel unit costs at 2009 levels •Reduced adjusted net debt by $2 billion to $15 billion •Successfully completed merger integration EBIT Margin 8.4% 5.6% 8.8% 1.8% 6.7% 9.6% 7.3% 4 …But Industry Faces Dramatic Rise in Fuel Prices Today’s market prices reflect 2011 fuel price range of $3.05 - $3.10 per gallon May - September $2.02 - $2.11 May 2010 Dec 2011 Prices to drive Delta’s fuel expense up by $3 billion, or 35%, over 2010 June - December $3.13 - $3.18 5 5 5 Higher Fuel Prices Driving Reduced Earnings $325M Capital Expenditures Up 10 - 11% Consolidated unit cost March quarter 2011 Operating margin (2 - 3%) Fuel price Total unrestricted liquidity $5.4 billion March quarter 2011 vs.
